Citation Nr: 1617846	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  08-26 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left shoulder disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder.

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to service connection for repetitive ear infections.

8.  Entitlement to service connection for atrophy of the brain.
9.  Entitlement to service connection for right shoulder arthritis.

10.  Entitlement to service connection for a right hand disability.

11.  Entitlement to service connection for a right eye disability, identified as astigmatism of the right eye.

12.  Entitlement to service connection for alcoholism.

13.  Entitlement to service connection for high cholesterol.

14.  Entitlement to service connection for arthritis of the bilateral ankles.

15.  Entitlement to service connection for a disorder manifested by pain from the skull to the pelvis.

16.  Entitlement to service connection for psoriatic arthritis and ankylosing spondylitis of the cervical spine.

17.  Entitlement to service connection for arthritis of the hips.

18.  Entitlement to service connection for flat feet.

19.  Entitlement to service connection for loss of taste and smell.

20.  Entitlement to service connection for sleep apnea.

21.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

22.  Entitlement to a temporary total rating based on surgical or other treatment necessitating convalescence for the lumbar spine.

23.  Entitlement to an increased disability rating in excess of 10 percent for residuals of injury to the lumbar spine, herniated disk L4-5.
24.  Entitlement to an initial compensable disability rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1977 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought.  

Notably, the September 2007 rating decision addressed all of the issues subject to this appeal, except that it: deferred a claim for service connection for hemorrhoids and did not address an issue as to a claim for service connection for high cholesterol.  On October 2, 2007, the Veteran submitted a notice of disagreement as to "all issues covered" in the September 2007 rating decision.  Subsequently in an October 2007 rating decision, the RO granted service connection for hemorrhoids and awarded that disability a noncompensable rating.  

Later in May 2008 the RO issued a statement of the case that included the issue of entitlement to a compensable disability rating for hemorrhoids, even though the Veteran did not submit a notice of disagreement following the October 2007 rating decision and included the issue of entitlement to service connection for high cholesterol, even though that issue was not addressed in the September 2007 rating decision.  Because the grant of service connection and assignment of a compensable rating for hemorrhoids was in a rating decision after the October 2, 2007 notice of disagreement, an appeal of the claim for a compensable initial rating for hemorrhoids was not properly before the RO at the time of the RO's May 2008 statement of the case.  Nonetheless, the claims regarding the initial rating for hemorrhoids and service connection for high cholesterol both appear to be contained in the VA Form 8, Certification of Appeal. Given the ROs actions incorporating these issues into the appeal of the October 2007 rating decision, they are included in the list of issues above despite the apparent flaws in the jurisdictional chain.  See Marsh v. Nicholson, 19 Vet.app. 381 (2005) (because RO did not treat NOD as untimely, but instead issued SOC, it is presumed SOC was issued in accordance with relevant law and regulation). See also Gonzales-Morales v. Principi, 16 Vet. App. 556 (2003) (reversing Board decision that had found appellant's Substantive Appeal untimely after RO processed and forwarded case to Board).  

The issues of entitlement to service connection for a disorder manifested by pain from the skull to the pelvis, psoriatic arthritis and ankylosing spondylitis of the cervical spine, arthritis of the hips, right and left knee disabilities, a left shoulder disability, flat feet, loss of taste and smell, sleep apnea, and entitlement to an increased rating for hemorrhoids, and residuals of injury to the lumbar spine, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The claims for service connection for a bilateral knee disability and left shoulder disability were previously denied by the RO in a decision dated March 1992.  In a June 1998 decision the RO found no new and material evidence to reopen the claims for service connection for a bilateral knee condition.  The Veteran did not appeal either decision and no new evidence pertinent to the claims was received by VA within one year from the date that the RO mailed the notice of the determinations to the Veteran.

2. New evidence received since the time of the previous final decision relates to an unestablished fact necessary to adjudicate the Veteran's claim of entitlement to service connection for a right and left knee disabilities and a left shoulder disability.

3. The Veteran has not had recurrent ear infections at any point during the period under appellate review.

4. The Veteran has not had a disability manifest as atrophy of the brain at any point during the period under appellate review.

5. The Veteran's right shoulder degenerative changes did not have onset in service or within one year of his discharge and are not etiologically related to service.

6. The Veteran has not had a right hand disability at any point during the period under appellate review.

7. Refractive errors, including astigmatism, are not considered a disability for VA purposes.

8. The Veteran has not contended he has alcoholism or residuals of alcoholism proximately caused by a service-connected disability

9. High cholesterol is a laboratory finding, and does not qualify as a disability for VA purposes.

10. The Veteran has not had a bilateral ankle disability at any point during the period under appellate review.

11. The current 10 percent rating for tinnitus is the maximum schedular rating.

12. The Veteran underwent surgery on his lumbar spine in January 2005.  His increased rating claim was received in September 2006 and amended in February 2007 to specify that he was seeking a temporary total rating based on convalescence.

CONCLUSIONS OF LAW

1. The March 1992 rating decision denying service connection for service connection for a bilateral knee disability and left shoulder disability and the June 1998 rating decision denying reopening the claim for service connection for a bilateral knee condition are final.  38 U.S.C.A. § 7015(c) (West 2014), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015). 

2. Evidence submitted to reopen the claims of entitlement to service connection for a bilateral knee disability and left shoulder disability is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. The criteria for a grant of service connection for recurrent ear infections have not been met. 38 U.S.C.A. § 1110 , 1131, 1154, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2015).

4. The criteria for a grant of service connection for a disability manifest by atrophy of the brain have not been met. 38 U.S.C.A. § 1110 , 1131, 1154, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2015).

5. The criteria for a grant of service connection for right shoulder degenerative changes have not been met. 38 U.S.C.A. § 1110 , 1131, 1154, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2015).

6. The criteria for a grant of service connection for a right hand disability have not been met. 38 U.S.C.A. § 1110 , 1131, 1154, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2015).

7. The criteria for a grant of service connection for right eye astigmatism have not been met. 38 U.S.C.A. § 1110 , 1131, 1154, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2015).

8. The criteria for a grant of alcoholism have not been met. 38 U.S.C.A. § 1110 , 1131, 1154, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2015).

9. The criteria for a grant of service connection for high cholesterol have not been met. 38 U.S.C.A. § 1110 , 1131, 1154, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2015).

10. The criteria for a grant of service connection for a bilateral ankle disability have not been met. 38 U.S.C.A. § 1110 , 1131, 1154, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2015).

11. There is no legal basis for the assignment of an initial disability rating in excess of 10 percent for tinnitus. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2015).

12. The Veteran's claim of entitlement to a temporary total evaluation based on convalescence was not timely.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400  (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App 110 (2010). 

The RO denied service connection for a right and left knee disabilities and a left shoulder disability in March 1992.  The Veteran did not file a timely notice of disagreement and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period.  In addition, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the March 1992 decision.  Therefore, the March 1992  decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2015).  

In June 1998 the RO found no new and material evidence to reopen the claim for service connection for right and left knee conditions.  The Veteran did not appeal that decision and it also became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2015).  

The basis of the prior final denials was the RO's finding that the evidence did not show that the Veteran had a current bilateral knee condition or a left shoulder condition.  Evidence added to the record includes a January 2006 total body bone scan report that indicates that minimal degenerative activity was found in both of the Veteran's shoulders at the acromioclavicular joint and in both knees at the patella.  Also added to the record is a December 2009 private treatment record by Dr. F.J., which reflects that the Veteran has been diagnosed with right knee chondromalacia/osteoarthritis and possible internal derangement or meniscal tear after undergoing x-rays and magnetic resonance imaging of his knee.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  

The new evidence indicates that the Veteran currently has right and left knee and left shoulder disabilities. Accordingly, this evidence could reasonably substantiate the claim by triggering the duty to assist. Thus, the issues of entitlement to service connection for right and left knee conditions and a left shoulder condition are reopened.

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310 (2015).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2015).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2015).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Ear Infections

The Veteran contends he is entitled to service connection for recurrent ear infections.

The Veteran has argued that his service medical records were not considered in denying his claim.  However, the existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be current disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau, 2 Vet. App. 141. 

The Board has reviewed the Veteran's medical records for the time period pertinent to this appeal, but does not find that they reflect any current complaint of or treatment for recurrent ear infections.  The Veteran's statements in connection with this claim suggest that the recurrent ear infections occurred in service, but makes no reference to a current disability.  Therefore, the Board finds a preponderance of the evidence is against a finding that the Veteran currently has a disability related to recurrent ear infections. As the record does not reflect that the Veteran has had a current disability at any point during the period under appellate review, service connection for recurrent ear infections must be denied.


	(CONTINUED ON NEXT PAGE)

Atrophy of the Brain

The Veteran contends he is entitled to service connection for atrophy of the brain.  In statements he has reported he was told he had atrophy of the brain when he was in service.

The Board has reviewed the Veteran's medical records but has found no diagnosis related to atrophy of the brain.  The Veteran's 1990 service medical evaluation board summary notes that the Veteran had a normal magnetic resonance imaging (MRI) of the brain.  The Veteran again had an MRI of the brain done in May 2011 that did not show any posttraumatic cerebral injury.

The Board acknowledges the Veteran's statement that he has atrophy of the brain, but finds that it is not supported by the medical evidence of record.  Further, the Veteran is not competent to make such a diagnosis himself as he does not have the education, training, or experience to do so, particularly considering that diagnosing such a condition would require medical imaging to be conducted and interpreted.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), diagnosing a brain condition falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4) (lay persons not competent to diagnose cancer).

The evidence does not support that the Veteran has had a disability manifest as atrophy of the brain at any point during the period under appellate review. In the absence of a current disability, service connection must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Right Shoulder Arthritis

The Veteran contends he is entitled to service connection for right shoulder arthritis.

A 2005 total body scan showed minimal degenerative activity in both shoulders at the acromioclavicular (AC) joint. Thus, the Veteran has provided evidence of a current disability. 

However, service treatment records do not indicate any complaint of or treatment for a right shoulder condition.  Service treatment records reflect that after his July 1987 car accident the Veteran reported pain in his right knee and left shoulder.  Records do not mention any problems with his right shoulder. The Veteran has generally alluded to having shoulder pain since 1987. However, the Board finds the contemporaneous treatment records from the July 1987 car accident more probative than the Veteran's statements made decades after the event in question.

Additionally, to the extent that the Veteran's statements can be interpreted as an assertion that his current right shoulder arthritis is related to service, the Board finds him not competent to provide such an opinion.  While the Veteran is competent to report such a readily observable symptom as shoulder pain, as a lay person he is not competent to diagnose or opine as to the etiology of degenerative changes of the AC joint, first shown on a full body scan approximately 15 years after service.  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence regarding the etiology of his current right shoulder arthritis.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). Moreover, the only evidence of a possible connection between the Veterans current disability and service are the Veteran's own conclusory statements, and these statements are not sufficient to trigger VA's obligation to obtain and examination or opinion. Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed.Cir. 2010) (conclusory lay assertion of nexus is insufficient to entitle claimant to provision of VA medical examination).

In the absence of a nexus, the Board finds that a preponderance of the evidence is against a finding that the Veteran's right shoulder degenerative changes had their onset in service or within one year of his separation from service or that they are related to service, service connection must be denied.



Right Hand Disability

The Veteran contends he is entitled to service connection for a right hand disability, described on his claim form as clubbing and arthritis with popping sounds.

An August 1982 service treatment record reflects that the Veteran sought treatment for a possible dislocated finger that was swelling.  The assessment was contusion.  No subsequent records show complaints of or treatment for any condition of the right hand.  Mild clubbing of his fingernails was noted after the Veteran's 1987 car accident, while a May 1990 hospitalization record noted no clubbing.

A post service 2009 MRI of the Veteran's right hand showed no significant bone abnormalities.  Post-service treatment records include no diagnosis of a right hand disability, to include residuals of the contusion noted in service at any time during the appeal period.

The Board acknowledges the Veteran's own contention that he has arthritis in his right hand. However, this assertion is not supported by the medical evidence, and the Board finds the Veteran is not competent to diagnosis arthritis as a lay person as such a diagnosis requires conducting and interpreting of clinical testing such as x-rays or other studies.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4) (lay persons not competent to diagnose cancer).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  

In the absence of a current disability, the Veteran's claim for a right hand disability is denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Bilateral Ankle Arthritis

The Veteran contends he is entitled to service connection for bilateral ankle arthritis.

In a May 2010 statement the Veteran contended he has been treated for bilateral ankle arthritis for more than 23 years through the VA.  However, neither VA treatment records nor private treatment records show a diagnosis of arthritis of the ankles or any other ankle disability.  In fact, a VA treatment note states that an October 2010 x-ray of the left ankle was normal.

The Board acknowledges the Veteran's own contention that he has arthritis in his ankles. However, this assertion is not supported by the medical evidence, and the Board finds the Veteran is not competent to diagnosis arthritis as a lay person as such a diagnosis requires conducting and interpreting of clinical testing such as x-rays or other studies.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4) (lay persons not competent to diagnose cancer).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim for bilateral ankle arthritis.  

In the absence of a current disability, the Veteran's claim for bilateral ankle arthritis is denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Right Eye Astigmatism 

The Veteran contends he is entitled to service connection for astigmatism of the right eye with decrease in vision.

The Board takes judicial notice of the fact that an astigmatism is a type of refractive error. See https://nei.nih.gov/health/errors/errors (last visited April 29, 2016) (National Institutes of Health, National Eye Institute website defining and identifying the types of refractive errors).  Refractive errors are not considered diseases or injuries for VA purposes, and thus provide no basis for service connection.  38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 Vet. App. 439, 441 (1992).  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eye even if visual acuity decreased in service, as it is not a disability within the meaning of applicable legislation relating to service connection.  See id.; see also VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45,711 (1990).  

There is no evidence, and the Veteran does not assert, that he suffered a superimposed injury or disease in service in connection with his astigmatism. Thus, based on the evidence of record and the law, the Veteran's claim for service connection for astigmatism of the right eye is denied.

Alcoholism

The Veteran contends he is entitled to service connection for alcoholism.  He referenced that in service a doctor reviewing his MRI of the brain noted the effects of alcohol on his brain. 

There are special considerations that apply to claims involving alcoholism or alcohol abuse.  Specifically, section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse, effective for claims filed after October 31, 1990.  Since the Veteran's claim was filed after October 31, 1990, this prohibition applies to his claim.

Section 8052 also amended 38 U.S.C.A. § 105(a)  to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. §§ 3.1(m) (2015), 3.301(d).  The VA's General Counsel  has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998). 

The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110  and 38 C.F.R. § 105(a) either for a primary alcohol abuse disability incurred during service or for any secondary disability that resulted from primary alcohol abuse during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  There can only be service connection for compensation purposes for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  Allen, 237 F.3d at 1381; see also El-Amin v. Shinseki, 26 Vet. App. 136   (2013) (finding that PTSD could have aggravated alcoholism where the alcoholism led to hepatic cirrhosis and death).

The Veteran is service-connected for a back disability, tinnitus, and hemorrhoids.  However, he has not claimed his alcoholism is related to any of his service-connected disabilities or any other disability.  Rather, the Veteran has stated only that the alcohol is a "side affect of my semi-covert duties for some two years" during service.  See Veteran's August 16, 2008 letter to Senator Bill Nelson attached to his August 21, 2008 substantive appeal. Apparently linking it directly to service and as having its onset in service.

Unfortunately, as noted above, the law prohibits service connection for alcoholism or residuals of alcoholism on a direct basis, and there is no evidence of record that his alcoholism is secondary to a service-connected disability. Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Accordingly, entitlement to service connection for alcoholism, and any residuals, must be denied.

High Cholesterol

The Veteran has filed a claim for service connection for high cholesterol, however an elevated cholesterol level or hyperlipidemia represents a laboratory finding and not a disability for VA purposes.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  Even though the Veteran has a diagnosis of hyperlipidemia for which he has been prescribed Tricor, this is not enough for an award of benefits.  Although elevated cholesterol, high cholesterol, and hyperlipidemia may be considered a risk factor in the development of certain diseases, they are not a disease, injury, or disability, in and of itself, for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (stating that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities; therefore, they are not appropriate entities for the rating schedule).  The term "disability" as used for VA purposes, refers to impairment of earning capacity and Congress specifically limits entitlement to service connection for disease or injuries that have resulted in a disability.  See 38 U.S.C.A. § 1110 (West 2014); Allen v. Brown, 7 Vet. App. 439 (1995).  There is, however, no evidence showing that the Veteran's hyperlipidemia has resulted in a disability or impairment of earning capacity.

Accordingly, because high cholesterol is not a disability for which service connection may be granted, the Board concludes that the preponderance of the evidence is against his claim for service connection for hyperlipidemia, and his claim must be denied.  

Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).

The Veteran contends that he is entitled to a rating in excess of 10 percent for tinnitus, and that his hearing loss should be taken into consideration in this evaluation.  However, the Board notes that the Veteran is not service-connected for hearing loss, and thus, compensation for this disability would be improper.  

With regard to the Veteran's tinnitus, the 10 percent rating the Veteran is currently assigned is the maximum schedular rating available for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).  As there is no legal basis upon which to award a higher schedular evaluation for tinnitus, the Veteran's appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).

The Board has also considered whether an extraschedular evaluation is warranted, but finds that it is not.  According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On an individual basis, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluation assigned is adequate.  The symptoms of the Veteran's tinnitus, which is manifest with recurrent ringing in his ears, is contemplated by the schedular criteria.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Temporary Total Rating

The Veteran seeks a temporary total rating for the period following surgery for his service-connected lumbar spine condition on January 31, 2005.  

On September 11, 2006, more than a year after the surgery in question, the Veteran submitted a claim for an increased rating for his lumbar spine disability, it did not include a claim for a temporary total rating for convalescence. On February 7, 2007, he added a claim for a temporary total rating based on surgery necessitating convalescence.  At this time he also submitted, for the first time, medical evidence showing that he underwent surgery on his back in January 2005, almost two years prior.

Applicable criteria provide that a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30(a) (2015).  The purpose of a temporary total evaluation for convalescence is to aid a claimant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation. 38 C.F.R. § 4.30 (2015). Further, entitlement to a temporary total convalescence rating arises on the date the veteran enters the hospital. 38 C.F.R. § 3.401(h)(2) (2015).  

In the present case, the Veteran's application for a temporary total rating was received, at best, 20 months after his January 31, 2005 surgery requiring convalescence, September 11, 2006 the date of his increased rating claim, and at worst, over two years afterward, February 7, 2007, the date his actual claim for a temporary total rating was submitted. Thus, because claims for temporary total ratings are considered claims for increased ratings for effective date purposes, the earliest effective date for his claim would be September 11, 2005, more than 8 months after his temporary disability increase was ascertainable, and well after an increase was available for convalescence under section 4.30.   See 38 U.S.C. § 5110(b)(2) ("The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that in increase in disability had occurred, if application is received within one year from such date); 38 C.F.R. § 3.400(o). Given that his application was received more than a year after entitlement arose, as a matter of law, an award of a temporary total rating cannot be granted.

Based on the forgoing, the Board finds that because the Veteran's application for an increase/ temporary total rating for convalescence was received, at the earliest, in September 2006, more than one year after the date entitlement arose, in January 2005, VA cannot, as a matter of law, award a temporary total convalescence rating.  Id.  The Veteran did not submit a timely application for benefits under 38 C.F.R. § 4.30, and his appeal must be denied on that basis.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   Notice letters were sent to the Veteran in November 2006 and February 2007, prior to the initial adjudication of the claim on appeal.  The letters informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letters also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  The Veteran also submitted lay statements.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was not afforded a VA examination of his claimed ear infections, brain disorder, right shoulder condition, right hand condition, bilateral ankle condition, astigmatism, alcoholism, or high cholesterol, but the Board finds that no examinations were required.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the first factor, the evidence does not show that the Veteran currently has recurrent ear infections, atrophy of the brain, right hand disability, or a bilateral ankle disability.  Further, with respect to all the claimed conditions, the Board finds that the third factor above, has not been met.

With regard to the third factor, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, as the only evidence that any of the claimed disabilities are related to his military service are his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence, the Board finds that referral for a VA medical examinations are not warranted.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for left shoulder disorder is reopened and, to that extent only, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for right knee disorder is reopened and, to that extent only, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for left knee disorder is reopened and, to that extent only, the appeal is granted.

Service connection for recurrent ear infections is denied.

Service connection for atrophy of the brain is denied.

Service connection for right shoulder arthritis is denied.

Service connection for a right hand disability is denied.

Service connection for astigmatism of the right eye is denied.

Service connection for alcoholism is denied.

Service connection for high cholesterol is denied.

Service connection for arthritis of the bilateral ankles is denied.

A rating in excess of 10 percent for tinnitus is denied.

A temporary total rating based on surgical or other treatment necessitating convalescence is denied.


REMAND

Although the Board regrets the additional delay, remand is required as to the issues of entitlement to an increased rating for hemorrhoids and residuals of injury to the lumbar spine, herniated disk L4-5; and entitlement to service connection for a disorder manifested by pain from the skull to the pelvis, psoriatic arthritis and ankylosing spondylitis of the cervical spine, arthritis of the hips, right and left knee disabilities, a left shoulder disability, flat feet, loss of taste and smell, and sleep apnea to ensure that there is a complete record upon which to decide the claims, so that the Veteran is afforded every possible consideration.  

Hemorrhoids

The Veteran's hemorrhoids have been assigned a noncompensable rating pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under Diagnostic Code 7336, mild or moderate external or internal hemorrhoids are rated as noncompensable.  A 10 percent rating contemplates hemorrhoids which are large or thrombotic, irreducible with excessive redundant tissue, evidencing frequent recurrences.  The maximum assignable disability rating of 20 percent is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

The Veteran was afforded VA examinations of his hemorrhoids in October 2007 and November 2009.  The October 2007 examination noted occasional bleeding and recurrence without thrombosis one time or less per year.  The November 2009 examination noted frequent rectal bleeding and recurrence without thrombosis of four or more times per year.

In a May 2010 statement the Veteran reported that he constantly has blood in his stool and occasionally has pools of blood.  He reported flare-ups of his hemorrhoids last about a week, twice a month. A September 2009 private treatment record indicated that VA lab results showed the Veteran has mild anemia.

As the Veteran's statements suggest his hemorrhoid condition has worsened since his November 2009 VA examination and there is an indication he has anemia without a medical opinion as to whether the condition is secondary to his hemorrhoids, the Board finds a new VA examination is warranted.

Back

The Veteran contends he is entitled to a disability evaluation in excess of 10 percent for residuals of injury to the lumbar spine, herniated disk L4-5.

The Veteran's most recent VA examination was in November 2009.  The examiner conducted range of motion testing and found there was no increased pain or loss of range of motion on repetitive use and no fatigue, weakness, or incoordination.  However, in a May 2010 statement the Veteran stated that after a minute behind a broom, he is flat on his back with pain.  Thus, there is an indication that the Veteran's lumbar spine condition has worsened since his November 2009 VA examination.

Further, the Board finds that clarification is necessary as to whether the Veteran has other related spinal disabilities, as discussed further below.

Disorder manifested by pain from the skull to the pelvis

In his September 2006 claim, the Veteran claimed service connection for "pains in spine from base of skull to pelvis."  The RO has adjudicated his claim as one for a disorder manifested by pain from the skull to the pelvis.

Reading the Veteran's claim liberally and in reviewing the Veteran's medical records, there is some indication that he may have been diagnosed with disabilities that manifest generally as pain in the spine from the skull to the pelvis, but further clarification is needed.

On VA examination in February 2007 the Veteran was diagnosed with degenerative disc disease with residuals from lumbar spine surgery and ankylosing spondylosis.  A July 2007 VA addendum opinion was obtained in which the examiner stated that psoriatic arthritis, which the Veteran has been diagnosed with, can cause ankylosing spondylosis.  The examiner opined that "it is at least as likely as not that [the Veteran's] current complaints of degenerative disk disease with residuals from lumbar spine surgery are separate from his current condition of psoriatic arthritis systemically."  Subsequently, an August 2011 VA treatment note indicates that although the Veteran's private rheumatologist diagnosed ankylosing spondylitis, such a diagnosis is not supported by x-rays.  Rather, the note states that the Veteran's diagnosis is osteoarthritis and peripheral neuropathy.

On remand, an opinion should be obtained as to whether the Veteran has any other conditions manifest as pain in the spine from the skull to the pelvis, to include ankylosing spondylosis and psoriatic arthritis, and whether any diagnosed conditions were caused or aggravated by his service connected lumbar-spine disease or onset in or were caused by service, to include being hit by a car.

Cervical Spine Psoriatic Arthritis and Ankylosing Spondylitis

The Veteran contends he is entitled to service connection for a cervical spine disability that is related to his service, to include as due to being struck by a vehicle in service.

Service treatment records reflect that the Veteran was hit by a car in service in July 1987.  He was treated for low back pain after that incident, but service records do not indicate treatment for the cervical spine.  The Veteran is service-connected for residuals of injury to the lumbar spine, herniated disk at L4-5, related to that incident.

In November 2009 the Veteran underwent VA spine examination.  The examiner diagnosed cervical spinal strain, which the examiner opined was not due to the Veteran's service-connected lumbar spine disability.  However, as the examiner offered no opinion as to whether the Veteran's cervical spine condition was directly due to service, to include being hit by a car, or whether it was aggravated by his service-connected lumbar spine disability, the Board finds a new examination with opinion as to those questions is required.

Hip Arthritis 

The Veteran contends he is entitled to service connection for arthritis of the hips.

A 2004 MRI showed mild to moderate bilateral sacroiliitis with reactive marrow edema associated with the inferior sacroiliac joints bilaterally, more prominent on the right.  A 2005 private x-ray showed minimal arthritic changes to the right hip and an unremarkable left hip.

On remand, the Veteran should be afforded a VA examination to obtain an opinion on whether the Veteran has a current bilateral hip disability that had onset in or is related to his service or was caused or aggravated by his service-connected lumbar spine disability.

Knees/Left Shoulder

The Board has reopened the Veteran's claim for service connection for right and left knee and left shoulder disabilities but finds that a VA examination is required before the claim can be decided on the merits.

A January 2006 total body bone scan report showed minimal degenerative activity in both of the Veteran's shoulders at the acromioclavicular joint and in both knees at the patella and a December 2009 private treatment record indicates that the Veteran has been diagnosed with right knee chondromalacia/osteoarthritis and possible internal derangement or meniscal tear after undergoing x-rays and magnetic resonance imaging of his knee.  

Service treatment records reflect that after his July 1987 car accident the Veteran reported pain in his right knee and left shoulder.  

On remand, the Veteran should be afforded a VA examination to obtain an opinion on whether his current bilateral knee and left shoulder disabilities onset in or are related to his service or were caused or aggravated by his service-connected lumbar spine disability.

Flat Feet

An October 2005 VA treatment record reflects a diagnoses of pes planus with hyperpronation.  The Veteran's October 1990 medical evaluation board summary includes a notation that the Veteran's feet continued to give him trouble and he was using arch supports.

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. §3.159(c)(4)(2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that the Veteran should be afforded a VA examination of his feet and an opinion obtained as to whether he currently has pes planus, and if so, whether the condition onset in or is related to his service.

Loss of Taste and Smell

The Veteran contends he experiences a loss of taste and smell that began in service.

Loss of taste and smell was noted on a March 1990 report of medical history form completed by the Veteran.  A July 1990 service treatment record also reflects that the Veteran reported a decreased ability to smell and taste.  The Veteran again reported a loss of taste and smell at his October 1990 medical evaluation board.

Current treatment records do not reflect any treatment for a loss of taste and smell; however, the Veteran is competent to report the onset and continued experience of a loss of taste and smell.  Therefore, the Board finds that the Veteran should be scheduled for a VA examination to determine if he has a current disability manifested by a loss of taste and smell, and if so, whether that condition is related to service.

Sleep Apnea

The Veteran contends that he has sleep apnea with onset in service.

The Veteran has stated that he submitted a copy of a sleep study to the VA.  While a review of the record does not reveal a copy of the sleep study itself, it does show that VA treatment records reflect that the Veteran was diagnosed with sleep apnea in February 1996 at the Tallahassee Sleep Disorders Center.

Service treatment records reflect that the Veteran reported frequent trouble sleeping on a March 1990 report of medical history form.

Accordingly, the Board finds that the Veteran should be afforded an opportunity to submit a copy of the 1996 sleep study referenced in VA records or to request that the VA obtain it for him.  He should also be scheduled for a VA medical examination to obtain an opinion as to whether the his sleep apnea onset in or is related to service.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from October 2011 to present.

2. Arrange for a VA examination to evaluate the current nature and severity of the Veteran's hemorrhoid condition.  The file should be made available to the examiner and the examiner should indicate that he/she reviewed the file in the examination report. The examiner should specifically opine whether the Veteran has anemia secondary to his hemorrhoid condition.

3. Arrange for a VA spine examination.  The file should be made available to the examiner and the examiner should indicate that he/she reviewed the file in the examination report. 
The examiner should specifically opine as to the following, including providing a rationale for all opinions offered:

(a) The current nature and severity of the Veteran's service-connected residuals of injury to the lumbar spine, herniated disk L4-5, including range of motion and any functional loss present.  The examiner should also opine as to whether the Veteran has any neurologic abnormalities associated with his service-connected lumbar spine disability given his complaints of radiating pain into his lower extremities.

(b) Whether the Veteran has any other disabilities related to his spine, lumbar or cervical, including psoriatic arthritis and ankylosing spondylosis or a disability manifested by pain from the skull to the pelvis.  In determining whether the Veteran currently has, or has had since 2006, any conditions, the examiner should discuss the diagnoses of the Veteran's private rheumatologist and the 2007 VA examiner.  

For each condition diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent or greater) that the identified condition was had its onset in or was caused by service, to include being hit by a car in service in 1987, or whether it is at least as likely as not (50 percent or greater) that the identified condition was caused or aggravated by the Veteran's service-connected lumbar spine disease.

4. Arrange for a VA examination of the Veteran's bilateral hips, knees, and left shoulder.  The file should be made available to the examiner and the examiner should indicate that he/she reviewed the file in the examination report.

The examiner should provide an opinion as to the following:

a. Identify all disabilities related to the hips, knees, and left shoulder, to include arthritis. 

b. Determine whether it is at least as likely as not (50 percent or greater) that any identified left and/or right hip, left and/or right knee, and left shoulder disability had its onset in or is related to his service, to include his being hit by a car in 1987.

c. Determine whether it is at least as likely as not (50 percent or greater) that any identified left and/or right hip, left and/or right knee, and left shoulder disability  was caused or aggravated by his service-connected lumbar spine disability. 

5. Arrange for a VA examination of the Veteran's feet. The file should be made available to the examiner and the examiner should indicate that he/she reviewed the file in the examination report.

The examiner should be asked to provide an opinion as to whether the Veteran has pes planus, and if so, it is at least as likely as not (50 percent or greater) that any identified pes planus had its onset in or is related to his service, to include the notation in service that the Veteran had inserts for his feet.

6. Arrange for a VA examination to obtain an opinion as to whether the Veteran has a disability manifested by a loss of taste and smell. The file should be made available to the examiner and the examiner should indicate that he/she reviewed the file in the examination report.

If a disability is noted, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any identified disorder had its onset in or is related to his service, to include the notation in service that he was having a decreased sense of taste and smell.

7. Arrange for a VA examination regarding the Veteran's sleep apnea. The file should be made available to the examiner and the examiner should indicate that he/she reviewed the file in the examination report.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that sleep apnea had its onset in or is related to the Veteran's service, to include the notation in service that he had frequent trouble sleeping.

8. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


